Title: General Orders, 21 December 1777
From: Washington, George
To: 



Head-Quarters, Valley-Forge, Decembr 21st 1777.
Parole Cumberland.C. Signs Carlisle. Caroline.


The field officers who are appointed to superintend the business of hutting, are to call upon Col. Meade at Head Quarters for the model of the huts, and directions about placing them.
Four Carpenters, and five expert axmen, from each division are to parade at General Sullivan’s quarters at three o’clock this afternoon—Genl Poor’s and Glover’s brigades to be considered as one division.
The General congratulates the army, on the arrival of a French Ship, at Portsmouth, with 48 brass cannon—4 pounders, with carriages complete—19 nine Inch mortars—2500 nine inch bombs—2000 four pound ball—entrenching tools—4100 stands of arms—a quantity of powder—and 61,051 lbs. of sulphur.
After Orders. All the Artillery of the army is to be collected together

at the park—the detachments are to march thither, to morrow morning at nine o’clock.
